Filed 4/27/22 Beierschmitt v. Grobet File Co. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


 KARL BEIERSCHMITT et al.,                                        B310754

          Plaintiffs and Appellants,                             (Los Angeles County
                                                                 Super. Ct. No.
          v.                                                     20STCV07688)

 GROBET FILE COMPANY OF
 AMERICA, LLC,

          Defendant and Respondent.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, David S. Cunningham III, Judge. Reversed and
remanded.
      Weitz & Luxenberg, Benno Ashrafi, and Josiah Parker;
Bartlett Barrow and Brian P. Barrow; The Arkin Law Firm and
Sharon Arkin for Plaintiffs and Appellants.
      Walsworth WFBM, Gabriel A. Jackson, Peter K. Renstrom,
and Todd M. Thacker for Defendant and Respondent.
       Karl Beierschmitt (Karl), a California resident, was
allegedly exposed to asbestos products while working in dental
offices, including in California, from 1955 to 1975. Many years
later, he was diagnosed with malignant mesothelioma. Karl and
his wife, Margaret Beierschmitt (collectively, plaintiffs),1 sued
Grobet File Company of America, LLC (Grobet), successor in
interest to William Dixon Company (Dixon),2 as a manufacturer
of asbestos products in California. In this appeal from the trial
court’s order granting Grobet’s motion to quash service of
summons for lack of personal jurisdiction, we consider whether
plaintiffs sufficiently demonstrated their claims arise out of or
relate to Grobet’s forum-directed activities, which is necessary to
establish specific (case-linked) jurisdiction.

                        I. BACKGROUND
      In February 2020, plaintiffs filed a complaint alleging Karl,
a California resident, was exposed to asbestos soldering blocks
sold by Grobet and others while working as a dental specialist
and dental supply salesperson “from 1955 through the 1970s” in
California and other “various locations.” As pertinent to Grobet,
plaintiffs asserted causes of action for negligence, breach of
express and implied warranties, strict liability in tort, and loss of
consortium.


1
       Karl died during the pendency of this appeal, and his
successor in interest was substituted as an appellant. For
simplicity’s sake, we refer to plaintiffs, including Karl’s successor
in interest, collectively as “plaintiffs.”
2
     Except where otherwise indicated, we refer to Grobet and
Dixon interchangeably.




                                  2
       Grobet moved to quash service of summons for lack of
personal jurisdiction.3 Grobet argued it was not subject to
general jurisdiction in California because it is not incorporated in
this state and does not maintain its principal place of business
here. As to specific jurisdiction, Grobet contested only one of the
elements necessary to show specific jurisdiction exists: the
company argued plaintiffs could not establish their lawsuit arises
out of or relates to Grobet’s activity in California. Specifically,
Grobet argued plaintiffs failed to show Grobet marketed “the
particular product that injured Karl[,] . . . not just that type of
product[,] to the California market.”
       In opposition, Karl submitted a declaration stating he
encountered Dixon-branded asbestos soldering blocks while
working as a dental specialist in the United States Air Force
between 1955 and 1959 and while working as a traveling dental
supply salesperson—including in California—between 1960 and
1975.4 Plaintiffs also submitted Grobet’s responses to
interrogatories in another case that stated, among other things,
that Grobet produced catalogs in 1968 and 1973 featuring
asbestos soldering block products but disclaimed specific
knowledge “regarding the identity of the customers to whom the
products featured in the catalogs were sold, shipped, or otherwise
distributed . . . .” One of the interrogatory responses did
acknowledge, however, that “[a] reasonable list of potential
customers might consist of the major jewelry and dental


3
    Grobet’s motion was styled as a “Motion to Quash
Complaint for Lack of Personal Jurisdiction.”
4
      Karl does not allege he sold Grobet products.




                                 3
equipment distributors located in major American cities during
the relevant time period.”
       The trial court continued the hearing on Grobet’s motion to
quash the summons to permit jurisdictional discovery “as to
manufacture, sale, supplies, and marketing in California.”
Plaintiffs deposed John Canzoneri (Canzoneri), an employee of
Grobet since 1967 and its president since 1991.
       Canzoneri testified Grobet acquired Dixon in or around
1968 and continued selling Dixon’s products under the Dixon
brand in the jewelry, dental, and optical industries through the
1970s. Canzoneri testified Dixon had “a national catalog” during
this period that “covered the United States and the jewelry
industry” and included asbestos soldering blocks. Grobet did not
distribute a dental products catalog until 1973, but prior to that,
dental products were “sold from a price list with a description of
the product.”
       Canzoneri testified Grobet employed a “jewelry
salesperson” in California between 1963 and 1978. Canzoneri did
not “know what all he [i.e., the salesperson] sold” because he did
not have the salesperson’s sales records, but the salesperson was
“tasked with selling [Grobet’s] products to the jewelry industry,
to jewelry stores, manufacturers of jewelers [sic], [and] jewelry
supply houses.”
       Canzoneri testified he did not have “any information” as to
whether the salesperson was would have been prohibited from
selling in California any of the products Grobet made (which
would include dental asbestos soldering blocks). Canzoneri did
testify, however, that Grobet’s California jewelry salesperson was
“restricted from cross-selling to other industries because each
industry had its own distribution network and its own supply




                                4
houses.” Customers in the jewelry industry were the only ones
“able to buy direct” from Grobet and customers in other
industries would instead purchase products through
distributors.5 Canzoneri nonetheless conceded that “if a customer
in California was using a William Dixon soldering block, the
ultimate source of that product . . . between 1963 and
1978. . . . would have been either William Dixon, or once it was
acquired, Grobet . . . .”
      The trial court granted Grobet’s motion to quash. At the
hearing, the trial court found that plaintiffs failed to make the
requisite showing “that [Karl] was injured by a product that
Grobet . . . ‘actually directed to California[.]’” The trial court
emphasized there was no evidence Grobet “directed its products
[to California] . . . for dental office use, much less the particular
soldering block that [Karl] used.” Grobet did not sell products
directly to dental offices, the court concluded, and the only known
contact with California was a salesperson who only engaged with
customers in the jewelry industry. The trial court recognized its
view of the showing plaintiffs were required to make regarding
the relationship between their claims and Grobet’s forum-
directed activity rested on a “narrow reading” of the Supreme
Court’s opinion in Bristol-Myers Squibb Co. v. Superior Court
(2017) ___ U.S. ___ [137 S.Ct. 1773] (Bristol-Myers) and
acknowledged “this may certainly be an area where we need to
get some clarity.”



5
      The appellate record does not identify any dental
distributors to which Grobet sold asbestos products, or their
customers.




                                 5
                           II. DISCUSSION
       A few months after the trial court determined it had no
specific personal jurisdiction because plaintiffs were unable to
trace asbestos soldering blocks Karl encountered to any sale of
such blocks by Grobet in California, the United States Supreme
Court clarified that no “strict causal relationship” is necessary to
establish specific jurisdiction. (Ford Motor Co. v. Montana
Eighth Judicial Dist. Court (2021) ___ U.S. ___, ___ [141 S.Ct.
1017, 1026] (Ford).) At the same time, the high court cautioned
that its holding “does not mean anything goes” (id. at ___ [141
S.Ct. at 1026]), and Grobet continues to urge affirmance chiefly
by emphasizing the paucity of evidence that Grobet sold asbestos-
containing soldering blocks to California dental customers (as
opposed to jewelry industry customers) during the relevant time
period.
       We hold, on the understanding of “arising from or related
to” as clarified in Ford, the trial court should have exercised
personal jurisdiction in this case. There is no question that
Grobet purposely availed itself of the California market for
soldering blocks; the only question is whether plaintiffs needed
better evidence to show their claims against Grobet are related to
(not directly caused by) Grobet’s sale of asbestos-containing
products in this state. While there is “room for reasonable
disagreement about what it means for one thing to arise out of or
relate to another” (Halyard Health, Inc. v. Kimberly-Clark Corp.
(2019) 43 Cal.App.5th 1062, 1069), we believe the evidence
plaintiffs adduced adequately shows the requisite “‘relationship
among the defendant, the forum, and the litigation’” that is “the
‘essential foundation’ of specific jurisdiction.” (Ford, supra, ___
U.S. at ___ [141 S.Ct. at 1028]). Grobet employed a salesperson




                                 6
to target the California market and the evidence was not clear as
to whether that salesperson was prohibited from selling to dental
customers. But Grobet conceded both that a “reasonable list of
potential customers” for its dental products catalog in 1973
“might consist of the major jewelry and dental equipment
distributors located in major American cities” and that the
ultimate source for any Grobet soldering block used by a
customer in California would have been Grobet. On these facts,
even if it were true that asbestos soldering blocks used in
California dental offices were sold only through intermediary
distributors, Grobet’s admitted promotion and sale of at least
some asbestos-containing soldering blocks in this state during the
relevant time period is enough to establish the requisite
connection and to make this state is a constitutionally acceptable
forum for a suit brought by a resident thereof seeking damages
for alleged harm that occurred here. We shall accordingly
reverse.

      A.     Principles of Personal Jurisdiction, and Our Review
             of Motions to Quash for an Asserted Lack of Such
             Jurisdiction
      California’s long-arm statute (Code Civ. Proc., § 410.10)
authorizes California courts to exercise jurisdiction on any basis
not inconsistent with the Constitution of the United States or the
Constitution of California. “The Due Process Clause of the
Fourteenth Amendment constrains a State’s authority to bind a
nonresident defendant to a judgment of its courts. [Citation.]
Although a nonresident’s physical presence within the territorial
jurisdiction of the court is not required, the nonresident generally
must have ‘certain minimum contacts . . . such that the




                                 7
maintenance of the suit does not offend “traditional notions of
fair play and substantial justice.”’ [Citation.]” (Walden v. Fiore
(2014) 571 U.S. 277, 283, quoting International Shoe Co. v.
Washington (1945) 326 U.S. 310, 316 (International Shoe).)
        This constitutional basis for personal jurisdiction may be
established on either a general (all-purpose) or specific (case-
linked) basis. (Ford, supra, ___ U.S. at ___ [141 S.Ct. at 1024].)
The parties agree only specific personal jurisdiction is at issue
here.
        Distilled to three commonly recited elements, “[a] court
may exercise specific jurisdiction over a nonresident defendant
only if: (1) ‘the defendant has purposefully availed himself or
herself of forum benefits’ [citation]; (2) ‘the “controversy is related
to or ‘arises out of’ [the] defendant’s contacts with the forum”’
[citations]; and (3) ‘“the assertion of personal jurisdiction would
comport with ‘fair play and substantial justice’”’ [citations].”
(Pavlovich v. Superior Court (2002) 29 Cal.4th 262, 269; accord,
Jayone Foods, Inc. v. Aekyung Industrial Co. Ltd. (2019) 31
Cal.App.5th 543, 553 (Jayone).) Acts by the defendant relied on
to give rise to specific jurisdiction “must be the defendant’s own
choice and not ‘random, isolated, or fortuitous,’” and they “must
show that the defendant deliberately ‘reached out beyond’ its
home—by, for example, ‘exploi[ting] a market’ in the forum State
or entering a contractual relationship centered there.” (Ford,
supra, ___ U.S. at ___ [137 S.Ct. at 1025].) The defendant’s
contacts need not bear “a strict causal relationship” to the
litigation (Id. at ___ [141 S.Ct. at 1026]), but “there must be an
‘affiliation between the forum and the underlying controversy,
principally, [an] activity or occurrence that takes place in the




                                  8
forum State.’ [Citation.]” (Bristol-Myers, supra, ___ U.S. at ___
[137 S.Ct. at 1781].)
      “‘“When a defendant moves to quash service of process” [on
jurisdictional grounds], “the plaintiff has the initial burden of
demonstrating facts justifying the exercise of jurisdiction.”’”
(Jayone, supra, 31 Cal.App.5th at 553.) The plaintiff must prove
jurisdictional facts by a preponderance of the evidence. (In re
Automobile Antitrust Cases I & II (2005) 135 Cal.App.4th 100,
110.)
      “‘When no conflict in the evidence exists, . . . the question of
jurisdiction is purely one of law and the reviewing court engages
in an independent review of the record. [Citation.]’ [Citation.]”
(Jayone, supra, 31 Cal.App.5th at 553.)

      B.     Plaintiffs’ Causes of Action Against Grobet Are
             Related to the Company’s California-Directed
             Conduct
      Grobet, and later the trial court, relied heavily on the
Supreme Court’s discussion of the “arising out of or related to”
element of specific jurisdiction discussed in Bristol-Myers. In
that case, the high court held the defendant pharmaceutical
company’s extensive activities in California did not support
specific jurisdiction as to claims asserted by non-resident
plaintiffs who did not obtain an allegedly defective drug from a
California source, suffer injury in California, or receive treatment
in California. (Bristol-Myers, supra, ___ U.S. at ___ [137 S.Ct. at
1777-1778].) In so holding, the Supreme Court rejected
California’s “sliding scale” approach to specific jurisdiction, one in
which “the strength of the requisite connection between the
forum and the specific claims at issue is relaxed if the defendant




                                  9
has extensive forum contacts that are unrelated to those claims.”
(Id. at ___ [137 S.Ct. at 1781].)
       Without the benefit of Ford, Grobet and the trial court
construed high court precedent—and Bristol-Myers specifically—
to require a showing that Karl’s asbestos exposure was the direct
result of Grobet’s California-directed activities. Ford, however,
clarifies this is a misreading of Bristol-Myers.
       At issue in Ford were two lawsuits arising from automobile
accidents. (Ford, supra, ___ U.S. at ___ [141 S.Ct. at 1023].)
One, filed in Montana, involved a Ford Explorer; the other, filed
in Minnesota, involved a Crown Victoria. (Id. at ___ [141 S.Ct. at
1023].) Ford contended it was not subject to specific jurisdiction
in either state because the individual vehicles at issue were not
designed, manufactured, or originally sold in these states: “Only
later resales and relocations by consumers had brought the
vehicles to Montana and Minnesota.” (Id. at ___ [141 S.Ct. at
1023].) The Supreme Court rejected Ford’s position that “only a
strict causal relationship” would be sufficient to establish the
requisite connection between the lawsuits and Ford’s forum-
directed activities. (Id. at ___ [141 S.Ct. at 1026].)
       The high court explained that, unlike the non-resident
plaintiffs in Bristol-Myers, who were “engaged in forum-
shopping,” the Ford plaintiffs—residents of the forum states who
were injured in the forum states—“brought suit in the most
natural State[s]” despite having purchased the allegedly defective
vehicles in other states. (Ford, supra, ___ U.S. at ___ [141 S.Ct.
at 1031].) The Court emphasized that “Ford urges Montanans
and Minnesotans to buy its vehicles, including (at all relevant
times) Explorers and Crown Victorias,” by “billboards, TV and
radio spots, print ads, and direct mail.” (Id. at ___ [141 S.Ct. at




                                10
1028].) Moreover, dozens of Ford dealerships in both states
offered these models for sale and provided maintenance services,
“making it easier to own a Ford” and “encourag[ing] Montanans
and Minnesotans to become lifelong Ford drivers.” (Id. at ___
[141 S.Ct. at 1028].) Because “Ford had systematically served a
market in Montana and Minnesota for the very vehicles that the
plaintiffs allege[d] malfunctioned and injured them in those
States,” there was “a strong ‘relationship among the defendant,
the forum, and the litigation’—the ‘essential foundation’ of
specific jurisdiction.” (Id. at ___ [141 S.Ct. at 1028], quoting
Helicopteros Nacionales de Colombia, S.A. v. Hall (1984) 466 U.S.
408, 414.)
       Ford not only undermines the narrow personal jurisdiction
position Grobet took in the trial court, but affirmatively
illustrates why plaintiffs’ evidence adequately establishes the
trial court should exercise specific personal jurisdiction over
Grobet. Like the plaintiffs in Ford, Karl was a forum resident
who was allegedly exposed to and harmed by Grobet’s products in
California. Plaintiffs were (perhaps unsurprisingly) unable to
definitively link these products to invoices prepared by Grobet’s
California salesperson more than 50 years ago, but they
demonstrated Grobet systematically served a market for its
products in California; inclusion of asbestos soldering blocks in
Grobet’s “national catalog” demonstrates they were available for
purchase in California and Grobet’s interrogatory responses
sensibly concede customers for its wares were likely to be found
in most major American cities—of which California has at least




                               11
two or three.6 “[T]his is [accordingly] not a case where the
plaintiff claims harm in the forum from an allegedly defective
product and seeks to establish personal jurisdiction over the
defendant by showing the defendant’s extensive in-forum sales of
a different product.” (Bader v. Avon Products, Inc. (2020) 55
Cal.App.5th 186, 196.) Karl claims he was injured by a Grobet
asbestos soldering block, and it is undisputed Grobet marketed
such blocks for sale to customers in California.
       Grobet maintains this is not enough because its California
salesperson sold only to the jewelry industry, not the dental
industry. We think the evidence is more muddled than that in
light of Grobet’s interrogatory responses that we have just
discussed. Even Canzoneri’s testimony, upon which Grobet
principally relies, is not definitively to the contrary. He testified
Grobet had a “jewelry salesperson” in California between 1963


6
       Grobet’s suggestion that its dental soldering blocks and
jewelry soldering blocks were different “line[s] of products” is
belied by the generic descriptions of the soldering block products
in its catalogs. Although Canzoneri described at least one of the
catalogs as “cover[ing] the jewelry industry” (in which case one
would not necessarily expect an industry designation in the
product description), Grobet’s discovery responses indicate the
catalogs were not industry-specific. Additionally, Canzoneri
testified that Grobet produced dental catalogs beginning in 1973,
and catalogs produced after this date refer to asbestos soldering
blocks in the same generic terms. Most significantly, Canzoneri’s
claim at one point in his deposition that its jewelry salesperson
was not permitted to “cross-sell[ ]” to the dental industry was not
predicated on an assertion that the company’s jewelry and dental
products were somehow different, but rather that each industry
had its own distribution network.




                                 12
and 1978 who was “tasked with selling [Grobet’s] products to the
jewelry industry, to jewelry stores, manufacturers of jewelers
[sic], [and] jewelry supply houses.” When pressed on whether the
salesperson was prohibited from selling to customers outside the
jewelry industry, however, Canzoneri at one point testified the
salesperson was prohibited from “cross-selling” to other
industries yet at other points conceded he did not “know what all
[the salesperson] sold” and had no information on whether the
salesperson “was prohibited from selling any of Grobet’s products
into the state of California.”
        Giving Grobet the benefit of the ambiguity for the sake of
argument, there is still adequate evidence Grobet marketed
asbestos soldering blocks for sale in California—and did so in a
manner related to this litigation. Karl alleges he was injured by
Grobet asbestos soldering blocks used in California, and
assuming the evidence shows Grobet focused its marketing and
sale of such blocks to jewelry customers, the marketing and
promotion of the specific blocks alleged to be the cause of injury
in this state is still sufficient evidence of relatedness to justify
specific jurisdiction. Entities may structure their business to
avoid exposure to litigation in a particular forum, but this is
generally understood to mean avoiding the forum entirely. (See,
e.g., Ford, supra, ___ U.S. at ___ [141 S.Ct. at 1027] [a company
may “‘act to alleviate the risk of burdensome litigation by
procuring insurance, passing the expected costs on to customers,
or, if the risks are [still] too great, severing its connection with the
State’”], emphasis added, quoting World-Wide Volkswagen Corp.
v. Woodson (1980) 444 U.S. 286, 297.) The idea that a company
can instead slice the market for a product in a state into ever
thinner segments and thereby avoid suit by those who are known




                                  13
or easily foreseeable product users but who fall outside a
particular segment targeted by the company for direct marketing
efforts overstrains the principle of reciprocity between a state and
a defendant that is at the heart of personal jurisdiction
jurisprudence; a company taking this approach does not “enjoy[ ]
the benefits and protection of the laws of that state” to a
proportionately lesser degree (International Shoe, supra, 326 U.S.
at 319; accord, Ford, supra, at ___ [141 S.Ct. at 1025
[“International Shoe founded specific jurisdiction on an idea of
reciprocity between a defendant and a State”].) Grobet enjoyed
the benefits and protections of California and the company is
accordingly subject to suit for harm here allegedly caused by its
asbestos-containing soldering blocks to a California resident.




                                14
                           DISPOSITION
      The trial court’s order is reversed and the matter is
remanded for further proceedings consistent with this opinion.
Plaintiffs shall recover their costs on appeal.

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           BAKER, J.

We concur:



     RUBIN, P. J.



     MOOR, J.




                               15